DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made this application is a CON of 14/095,080 filed on 12/03/2013 (U.S. Patent No. 10,599,813) which is a CON of 13/334,312 filed on 12/22/2011 (U.S. Patent No. 8,626,536) which is a CIP of 10/930,499 filed on 08/31/2004 Abandoned.

Specification
Examiner objected to change of Title of Invention as “Medical Claims Payment Methods and Systems” submitted on 012/11/2021 which is different from original title of “Intelligent Router for Medical Payments“ (see Non-Final Rejection dated 03/25/2021)
	Appropriate correction required.
 
	EXAMINER STATEMENT
This action is responsive to Request for Continued Examination (RCE) filed on 04/15/2022.  Of the original claims 21-31, the RCE amended claims 21. Therefore, claims 21-31 are pending. 
The claims in the instant application is identical to claims in parent patent 10,599,813 except a preamble. The terminal disclaimer for the parent patent has been approved by the office on 04/24/2022.
Examiner discussed the further amendment to claims in the instant application in a telephone interview with applicant on 04/29/2022 and an interview summary of which is attached herewith.
EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 21 by incorporating limitation of claim 28 and canceling the claim 28  to be entered as examiner amendment authorized by Mr. Jeffrey N. Zahn, Attorney (Registration # 54,864) in telephone interviews held on April 29, 2022, and an interview summary of which is attached herewith. Therefore, the claims 21-27 and 19-31 are pending
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	The application has been amended as follows:

1. 	(Currently Amended) A computer implemented method of paying adjudicated medical claims to medical service providers comprising: 
using one or more processors: 
a health insurance payment system electronically receiving a plurality of groups of a plurality of explanation of benefits (EOBs) for a plurality of respective health insurance payments of a plurality of adjudicated medical insurance claims, each group of EOBs from one of a plurality of payors, and each payor associated with one of a plurality of employer groups, and the health insurance payment system electronically receiving monies from each of the plurality of payors and depositing the received monies into a plurality of respective employer group settlement accounts of at least one financial institution with the employer group settlement accounts segregated by employer group and insurance carrier, and each associated EOB received in a memory associated with the one or more processors, each associated EOB including at least one adjudicated claim for one patient and one medical service provider and identification of a portion of the received monies allocated to the at least one adjudicated claim; 
the health insurance payment system segregately storing each associated EOB in an associated memory; 
the health insurance payment system including an EOB translator associated with an employee group format module and associated with a provider format module with each accessing associated  content memory, wherein the translator and the associated employee group format module resolve semantic ambiguities and allocate a medical service provider billed amount to at least one of the respective health insurance payment amount, an adjustment amount and a patient obligation amount associated with each EOB stored in the associated memory from a received form, format, and content of the employer group; and the EOB translator and associated provider format module translate each associated semantically resolved EOB stored in the associated memory from a received form, format, and content of the employer group to a preferred payee form, format, and content of the one medical service provider in the associated EOB;
the health insurance payment system concurrently electronically transferring monies from the plurality of employer group settlement accounts of the at least one financial institution to a plurality of service provider settlement accounts at the at least one financial institution associated with the respective employer group without co-mingling funds to accumulate monies from a plurality of the plurality of employer group settlement accounts in each service provider settlement account and sorting the translated EOBs by medical service provider, each service provider settlement account corresponding to one medical service provider, each electronic transfer of money from one employer group settlement account to one service provider settlement account based on the identified portion of monies in each EOB allocated to adjudicated claims of the corresponding one medical service provider; and
the health insurance payment system electronically and concurrently transferring accumulated monies from the service provider settlement accounts to bank accounts of the medical service providers without co-mingling funds and transferring translated EOBs to electronic accounting systems of medical service providers, wherein electronically transferring of accumulated monies are payments maintained separated until the payment becomes the property of the medical service provider, wherein transferring of monies to each bank account of the medical service provider and transferring translated EOBs to each medical service provider includes a single consolidated payment from a single payor including a plurality of health insurance payments of a plurality of adjudicated medical insurance claims transferred from a single service provider settlement account to the bank account of the medical service provider and a plurality of translated EOBs associated with the single consolidated payment; and 
recording the receiving and transferring of monies and associated EOBs in a medical payment history memory.
22. 	(Previously Presented) The computer implemented method according to claim 21, wherein the form, format, and content of the received associated EOBs includes ANSI 835 format.
23. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator a co-pay of the patient based on at least one of a non- covered amount or a pending amount.
24. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator determines a write-off amount based on at least one of a non-covered amount or a pending amount.
25. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator determines an amount to be billed to the patient based on a non-covered amount or a pending amount.
26. 	(Previously Presented) The computer implemented method according to claim 21, wherein a payment of the transferred monies includes a financial instrument issued by an issuing bank.
27. 	(Previously Presented) The computer implemented method according to claim 26, wherein the instrument includes at least one of a bank draft, a credit card, a debit card, or a stored value card.
28. 	(Cancelled) 

29. 	(Previously Presented) The computer implemented method according to claim 28, including:
tracing the record receipt and transfers of monies and the associated EOBs from receipt in the employer group settlement account and EOB memory to the bank account and electronic accounting system of the medical service provider.
30. (Previously Presented) The computer implemented method according to claim 21, wherein the translator determines an amount to be written off and an amount for which the patient is responsible based on a received pending amount or a received non-covered amount and further comprising:
emailing EOBs of the adjudicated claims for a family to a patient which specifies each amount paid to the service providers, the amounts required to be written off, and the amount for which the patient is responsible.
31. 	(Previously Presented) The computer-implemented method according to claim 21, wherein a payment of the transferred monies includes a financial instrument issued by an issuing bank and the financial instrument is a stored value card.

Reasons for Allowance
With regards to claim 21, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “using one or more processors: the health insurance payment system segregately storing each associated EOB in an associated memory; the health insurance payment system including an EOB translator associated with an employee group format module and associated with a provider format module with each accessing associated content memory, wherein the translator and the associated employee group format module resolve semantic ambiguities and allocate a medical service provider billed amount to at least one of the respective health insurance payment amount, an adjustment amount and a patient obligation amount associated with each EOB stored in the associated memory from a received form, format, and content of the employer group; and the EOB translator and associated provider format module translate each associated semantically resolved EOB stored in the associated memory from a received form, format, and content of the employer group to a preferred payee form, format, and content of the one medical service provider in the associated EOB; the health insurance payment system concurrently electronically transferring monies from the plurality of employer group settlement accounts of the at least one financial institution to a plurality of service provider settlement accounts at the at least one financial institution associated with the respective employer group without co-mingling funds to accumulate monies from a plurality of the plurality of employer group settlement accounts in each service provider settlement account and sorting the translated EOBs by medical service provider, each service provider settlement account corresponding to one medical service provider, each electronic transfer of money from one employer group settlement account to one service provider settlement account based on the identified portion of monies in each EOB allocated to adjudicated claims of the corresponding one medical service provider; and the health insurance payment system electronically and concurrently transferring accumulated monies from the service provider settlement accounts to bank accounts of the medical service providers without co-mingling funds and transferring translated EOBs to electronic accounting systems of medical service providers,  wherein electronically transferring of accumulated monies are payments maintained separated until the payment becomes the property of the medical service provider, wherein transferring of monies to each bank account of the medical service provider and transferring translated EOBs to each medical service provider includes a single consolidated payment from a single payor” in a computer implemented method of paying adjudicated medical claims to medical service providers.

Discussion 
The claims as amended above has been fully considered. The order of combination elements of claims as amended is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing a technical solution to problem of requirement of labor intensive and expensive customized interpretation of the EOB from each of the various employer groups due to uncertainty in billing and charges to patient  since formatted EOB normalized to ANSI-835 standard is not standardized from employer group to employer group and different health insurance contract give different meaning to different terms such as “non-covered” and “pending” (see Specification: page 1, lines 12-25 to page 2, lines 1-10 or paragraph [0004-0005]). The combination of elements of claims provide electronic EOB stored in EOB memory segregated by identified employer group enabling to EOB translating processor to identify form, format and content of EOB corresponding to each employer group, resolve sematic ambiguities with such as interpretation of “non-covered” and “pending” in the received EOBs and translate each of the EOBs from form, format and content of employer group to a preferred form, format and content of identified provider in the EOBs as having provided the services thereby resolving the financial transaction as a balance transaction and the billed amount is completely allocated to payment amounts, adjustments and patient obligation (Specification: page 6, lines 7-34 or paragraph [0031-0032]). The combination order of elements of the claim further provide concurrently electronically transferring monies from the plurality of employer group settlement accounts to a plurality of service provider settlement accounts  based on identified portion of monies in each EOB and concurrently electronically transferring monies from the service provider settlement accounts to bank accounts of the medical service providers without co-mingling funds and transferring translated EOBs to electronic accounting systems of medical service providers includes a single consolidated payment from a single payor enabling to make single payment from one payor with multiple employers within ERISA regulations reducing required number of processing insurance payments for medical services, reducing number of paper checks processed that is amenable to electronic fund transfer, standardizing the information regarding the benefits, assuring the charges and payments are properly applied and improving the patients understanding of their medical coverage (see Specification: page 4, lines 10-29). The claims are eligible because it do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Smith teaches storing EOBs in central EOB database, sorting the EOB data based on healthcare  provider name, patient name, insurance provider name,  and accessing EOB data (Smith, abstract, paragraph [0016, 0024-0026]). Lee et al. teach single wire transfer of collected medical payment from payer’s bank to the Visa e pay settlement bank (see abstract and paragraph [0036]). The Non-Patent Literature of Passport Health Plan disclosed establishing a national standard for electronic healthcare transaction and requiring covered entities to accept HIPPA transaction in the standard format (see page 1, 1. Introduction).The International prior art of Hunter et al. discloses processing health care and claim data  complying with rapidly changing rulers regulations (Hunter et al., abstract, page 4). 
None of the references teach EOB translating processor identifying form, format and content of EOB corresponding to each employer group, resolve sematic ambiguities in the received EOBs and translate each of the EOBs from form, format and content of employer group to a preferred form, format and content of identified provider in the EOBs and concurrently electronically transferring monies from the plurality of employer group settlement accounts to a plurality of service provider settlement accounts  based on identified portion of monies in each EOB and concurrently electronically transferring monies from the service provider settlement accounts to bank accounts of the medical service providers without co-mingling funds. Therefore, the claims 21-27 and 29-31 are deemed to be allowable over same rational as the patented parent and the cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/29/2022